DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al. (U.S. Patent Application Publication No. 2016/0365516) in view of Kim et al. (U.S. Patent No. 10,316,013).
Regarding to claim 1, Funahashi teaches a compound represented by the following Formula 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in Formula 1,
 	L1 to L4 are the same as or different from each other, and are each independently a direct bond; or a substituted or unsubstituted arylene group (page 13, D-23, L1 and L2 are direct bonds),
L5 and L6 are the same as or different from each other, and are each independently a
substituted or unsubstituted arylene group, Ar1 to Ar6 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group (page 13, D-23, [0058], lines 1-10),
R1 to R10 are the same as or different from each other, and are each independently
hydrogen; or a substituted or unsubstituted alkyl group (page 13, D-23, R1 to R10 are each independently hydrogen),

    PNG
    media_image2.png
    1019
    1621
    media_image2.png
    Greyscale

Funahashi does not explicitly disclose r9 and r10 are the same as or different from each other, and are each an integer from 1 to 7, when r9 is 2 or more, two or more R9's are the same as or different from each other, and when r10 is 2 or more, two or more R10's are the same as or different from each other.
Kim teaches an arrangement as r9 and r10 are the same as or different from each other, and are each an integer from 1 to 7, when r9 is 2 or more, two or more R9's are the same as or different from each other, and when r10 is 2 or more, two or more R10's are the same as or different from each other (column 20, Xm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funahashi in view of Kim to configure r9 and r10 to be the same as or different from each other, and are each an integer from 1 to 7, when r9 is 2 or more, two or more R9's are the same as or different from each other, and when r10 is 2 or more, two or more R10's are the same as or different from each other, in order to increase electro-optic conversion efficiency.
Regarding to claim 3, Funahashi teaches L1 to L4 are the same as or different from each other, and are each independently a direct bond; or a substituted or unsubstituted monocyclic or polycyclic arylene group having 6 to 10 carbon atoms (page 13, D-23).
Regarding to claim 7, Funahashi teaches a coating composition comprising the compound according to claim 1 ([0128]).
Regarding to claim 8, Funahashi teaches the coating composition further comprises a compound represented by the following Formula H:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

in Formula H, L21 and L22 are the same as or different from each other, and are each independently a direct bond; a substituted or unsubstituted arylene group; or a substituted or unsubstituted heteroarylene group, R31 to R38 are the same as or different from each other, and are each independently hydrogen; deuterium; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted phosphine oxide group; a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, and Ar101 and Ar102 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group ([Chem. 10]).
Regarding to claim 9, Funahashi teaches an organic light emitting device comprising: a first electrode; a second electrode provided to face the first electrode; and an organic material layer having one or more layers provided between the first electrode and the second electrode wherein the one or more layers of the organic material layer comprise a cured product of the coating composition of claim 7 (the Figure, [0128]).
Regarding to claim 10, Funahashi teaches (the cured product of the coating composition is in a state in which the coating composition is cured by a heat treatment or a light treatment [0067], lines 4-5).
Regarding to claim 11, Funahashi teaches the organic material layer comprising comprises a light emitting layer, and the light emitting layer comprises the cured product of the coating composition (the Figure, [0128]-[0137]).
Regarding to claim 12, Funahashi teaches the organic material layer comprises a light emitting layer, and the light emitting layer comprises the compound represented by Formula 1 as a dopant of the light emitting layer (the Figure, [0128]-[0137]).
Regarding to claim 13, Funahashi teaches method for manufacturing an organic light emitting device, the method comprising: preparing a substrate; forming a first electrode on the substrate; forming an organic material layer having one or more layers on the first electrode; and forming a second electrode on the organic material layer, wherein the forming of the organic material layer having one or more layers is performed by using the coating composition of claim 7 (the Figure, [0128]-[0137]).
Regarding to claim 14, Funahashi teaches the forming of the organic material layer having one or more layers by using the coating composition uses an inkjet coating method or a spin coating method ([0123], lines 1-4).
Regarding to claim 15, Funahashi teaches the forming of the organic material layer having one or more layers by using the coating composition comprises: coating the first electrode with the coating composition ([0182], last 5 lines); and drying and curing the coating composition ([0183], lines 1-6).
Regarding to claim 17, Funahashi teaches L1 to L4 are the same as or different from each other, and are each independently a direct bond; or a phenylene group; Arl to Ar6 are the same as or different from each other, and are each independently a phenyl group which is unsubstituted or substituted with a methyl group; Rl and R5 are each an i-propyl group; R2 to R4 and R6 to R1O are each hydrogen; and R11 to R14 is fluorine; a cyano group; a hydroxyl group; a carboxyl group; -CF3; or -OCF3 ((page 13, D-23).
Regarding to claim 18, Funahashi as modified does not explicitly disclose the compound represented by Formula 1 is included as a blue dopant of the light emitting layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Formula 1 as a blue dopant of the light emitting layer in order to obtain a desired color light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 2, 4-6, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “Formula 1 is represented by the following Formula 1-1

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

in Formula 1-1, the definitions of L1 to L4, Ar1 to Ar6, R1 to R10, r9, and r10 are the same as those defined in Formula 1, R11 to R14 are the same as or different from each other, and are each independently hydrogen; a halogen group; a cyano group; a hydroxyl group; a carboxyl group; a haloalkyl group; or a haloalkoxy group, r11 to r14 are the same as or different from each other, and are each an integer from 1 to 4, when r11 is 2 or more, two or more R11's are the same as or different from each other, when r12 is 2 or more, two or more R12's are the same as or different from each other, when r13 is 2 or more, two or more R13's are the same as or different from each other, and when r14 is 2 or more, two or more R14's are the same as or different from each other” in combination with the limitations recited in claim 1.
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “Ar1 to Ar6 are the same as or different from each other, and are each independently a monocyclic or polycyclic aryl group having 6 to 10 carbon atoms, which is unsubstituted or substituted with a straight-chained or branched alkyl group having 1 to 10 carbon atoms” in combination with the limitations recited in claim 1.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “R1 and R5 are the same as or different from each other, and are each independently a substituted or unsubstituted straight-chained or branched alkyl group having 1 to 10 carbon atoms” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “Formula 1 is selected from the following compounds: …” in combination with the limitations recited in claim 1.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “the compound represented by Formula 1 is included as a dopant, and the compound represented by Formula H is included as a host; and a mass ratio of the host to the dopant is 80:20 to 99: 1” in combination with the limitations recited in claims 1, 7, and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828